DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   
As to independent claim 1, in addition to the filing of a Terminal Disclaimer, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of:  A method performed by one or more data processing apparatus, the method comprising: 
obtaining current state data characterizing a current state of a user device having a display with an adjustable brightness; 
providing the current state data as input to a brightness prediction machine learning model, wherein the model is configured to process the current state data in accordance with current values of a set of model parameters to generate as output a proposed display brightness for the display of the user device; 
setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; and 
determining a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model based on whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness.

As to independent claims 12 and 17, each of these claims is allowable for similar reasoning given above for claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/06/2022